Title: To George Washington from General William Howe, 29 January 1777
From: Howe, William
To: Washington, George



Sir,
New York 29th Jany 1777

I am to acknowledge the receipt of your Letter of the 20th January 1777, in which you propose to establish Mr Lewis Pintard, a Merchant of this Town, as your Agent to reside here under Parole to transmit no Intelligence but what belongs to his Office, whose Business it shall be to provide Necessaries for such Prisoners as fall into my Hands, I have not any Objection to your appointing the Gentleman you mention, Mr Lewis Pintard your Agent to reside here, but it must be only for the Purpose of receiving & distributing to the Prisoners such Necessaries as you are pleas’d to send in from Time to Time for their Use; This being the Mode I wish to have adopted on both Sides.
With respect to the sending from Pennsylvania a Supply of Meat & Flour for your Prisoners here I believe you will judge it unnecessary, as in pursuance of the Agreement subsisting between us for the Exchange of Prisoners, I have sent to you so many of your People, as that the inconsiderable Number now remaining here scarcely makes such a Step an Object of any Consequence. I am with due Respect Sir Your most Obt hble Sert

Wm Howe

